DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 2, 10 and 18 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Robertson et al. (US Patent No. 7,812,817) and  Bayless et al.  (US Patent No. 6,424,711) combination fail to disclose or suggest one or more of the features of the independent claims 2, 10 and 18.
In summary, Robertson relates to a method of managing a conference call on a handheld mobile telephone device. The method includes the steps of displaying to a user a screen including a new call option, initiating a first call at the request of a user, and placing the first call on hold at the request of a user and placing an indicator representative of the first call in a hold section of the display. The method further includes the steps of displaying to a user an available section of the display including a new call option, initiating a second call at the request of a user by selecting the new call option, and placing an indicator representative of the second call in an active section of the display
Bayless teaches a telecommunications system is provided that provides for telephone functions to be accessed through client computer system.  A server computer system provides telephony services, database services and access to E-mail, voice mail, video conferencing and facsimile systems. A graphical user interface is presented to a user to allow the user to perform a 
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 2 and similarly recited in claim independent claims 10 and 18.
Specifically, the prior arts fail to teach a method comprising: An electronic device, comprising: a display device: one or more processors; and memory storing one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for while displaying, via the display device, a first user interface corresponding to an active phone call between a user associated with the electronic device and a first party, receiving an incoming call from a second party: in response to receiving the incoming call from the second party, displaying, via the display device, a second user interface corresponding to the incoming call, wherein the second user interface concurrently displays: a first selectable option for answering the incoming call from the second party and suspending the active phone call with the first party; and a second selectable option for answering the incoming call from the second party and ending the active phone call with the first party: while displaying the second user interface corresponding to the incoming call, detecting user input, and in response to detecting the user input: in accordance with a determination that the user input corresponds to selection of the first selectable option, displaying a third user interface corresponding to an active call with the second party and including a selectable affordance for performing an operation associated with the suspended call with the first party; and in accordance with a determination that the user input corresponds to selection of the second selectable option, displaying a fourth user interface 
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 3-9, 11-17 and 19-25 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CAO H NGUYEN/Primary Examiner, Art Unit 2171